DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Catherine M. Voisinet on 05/27/2022

The application has been amended as follows: 
                                                         In the Claims
4.	In claim 1, in line 18 (i.e. at the end of the claim), replace “portion and through which the molten is discharged by tilting.” with --portion and through which the molten iron is discharged by tilting.--.
	In claim 6, replace the entire limitations with --The electric furnace according to claim 1, wherein the furnace cover is movable between a first state and a second state, in the first state where the furnace cover is positioned at the upper end of the furnace wall, the inside of the electric furnace is closed, and in the second state where the furnace cover is positioned at a lateral side, the slag pouring port is exposed.--.
	In claim 7, replace the entire limitations with --The electric furnace according to claim 2, wherein the furnace cover is movable between a first state and a second state, in the first state where the furnace cover is positioned at the upper end of the furnace wall, the inside of the electric furnace is closed, and in the second state where the furnace cover is positioned at a lateral side, the slag pouring port is exposed.--.
	In claim 8, replace the entire limitations with --The electric furnace according to claim 3, wherein the furnace cover is movable between a first state and a second state, in the first state where the furnace cover is positioned at the upper end of the furnace wall, the inside of the electric furnace is closed, and in the second state where the furnace cover is positioned at a lateral side, the slag pouring port is exposed.--.

Allowable Subject Matter
5.	Claims 1-3 and 6-8 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
Junusovich et al. (GB 1,193,527) and Guido (US Patent No. 5,462,259) are the closest 
art of record; however these prior art either considered individually or as combined differs from the instant claimed invention by failing to teach and/or adequately suggest an electric furnace having a bottom including a deep bottom portion and a shallow bottom portion, and a slag pouring port overlapping the shallow bottom portion in a plan view, and wherein an area ratio of the shallow bottom portion to the furnace bottom in a plan view is 5% to 40%, thereby reducing vigorous mixing between the charged molten slag and the molten iron layer and consequently reducing slag foaming and overflow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JESSEE R ROE/Primary Examiner, Art Unit 1759